Citation Nr: 1532092	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-33 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle degenerative changes.

3.  Entitlement to service connection for cervical spine degenerative changes (claimed as neck condition).

4.  Entitlement to service connection for right shoulder rotator cuff tear (claimed as right shoulder condition).

5.  Entitlement to service connection for thoracolumbar spine intervertebral disc disease/degenerative changes (claimed as back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and E.R.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran was provided June 2015 hearing via video teleconference before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased evaluation for the left ankle and entitlement to service connection for neck, back, and right shoulder conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the claim for service connection for hypertension is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

At the June 2015 Board hearing, the Veteran provided formal notice that he wished to withdraw his appeal of the denial of service connection for hypertension.  Thus, the Veteran has withdrawn the appeal and there remains no allegation of errors of fact or law for appellate consideration with regard to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal of entitlement to service connection for hypertension is dismissed.


REMAND

The Veteran contends that he has neck, back, and right shoulder conditions as a result of his active duty service as a paratrooper.  At the June 2015 Board hearing, he described the specific incident in which he injured his shoulder: "I hurt my shoulder on five, 1955.  And, uh, I was on a jump and, uh, the wind was blowing.  I reached up and when I hit the ground I couldn't get my chute collapsed and it was dragging me.  So, I reach up and grabbed my riser, wrapped my hand around the riser, and pulled it in and I got drug for over, a little over 200 yards before somebody got me pull and I was being pulled across the drop zone."  He further testified that he went to sick call after the injury, but that he has experienced right shoulder pain since that incident.  He asserts that his neck and back injuries also stemmed from this incident.  As noted above, the service treatment records are not available; however, his service as a paratrooper has been verified.  

The record reflects that he has current diagnoses for the conditions.  A June 2014 statement from Dr. R.B. opines that the neck, back, and right shoulder conditions are a result of his active duty service, including the aforementioned parachute injury.  However, Dr. R.B. does not provide a rationale for his opinion, nor does he discuss the Veteran's other possible risk factors.

A September 2013 VA examiner opined that the conditions are at least as likely as not a result of age and repetitive physical activity over time, and are less likely than not proximately due to or the result of the Veteran's left ankle condition.  However, the examiner did not discuss the parachute injury in service or offer an opinion as to whether the conditions are directly related to service.  Additionally, the examination was conducted prior to Dr. R.B.'s June 2014 statement, and thus the examiner did not have an opportunity to discuss the positive nexus opinion.  The Board finds that a new examination with nexus opinion is necessary.  

Additionally, complete treatment records from Dr. R.B. have not been obtained.  The Veteran completed an authorization for Dr. R.B. and the RO attempted to obtain the records in August 2012.  The request for records noted treatment from January 2004-December 2005.  The response from Dr. R.B.'s clinic in August 2012 was that the Veteran did not have medical records in his chart dating back to 2004.  Significantly, the June 2014 letter from Dr. R.B. noted the Veteran first started complaining of pains around 2010.  As Dr. B. clearly has treated the Veteran, another request for complete treatment records in his possession should be made.  

Concerning the claim for the increased evaluation for the left ankle, the most recent medical evidence provides conflicting information.  Dr. R.B.'s June 2014 letter notes that the Veteran's left ankle had swelling, tenderness and pain and indicated "flexion and extension is very limited."  The accompanying Disability Benefits Questionnaire described the ankle as "almost fused" and indicated the Veteran was not able to perform range of motion testing.  Despite this notation that range of motion testing could not be performed, the DBQ also noted that there was "no change in range of motion after repetitive testing" and that range of motion movements were painful on active, passive and/or repetitive testing.  Given the conflicting findings which suggest there may be some, albeit very limited motion, on remand another examination should be performed so the Board can properly assess the severity of the condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to specify all medical care providers, including any private facilities, who have treated him for his claimed conditions.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The AOJ should specifically request complete treatment records from Dr. R.B.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran where appropriate.

2.  After any records requested above have been obtained, schedule the Veteran for a VA musculoskeletal examination.  The examiner is requested to review the records and should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current neck, back, and right shoulder conditions are related to service.

The examiner should note that the service treatment records are unavailable, and thus the examiner must not rely on the absence of evidence of in-service treatment or injury in rendering the opinion.  

The examiner is instructed to accept as true the Veteran's account of performing 47 parachute jumps during service, and injuring his shoulder on at least one of those jumps.  

The examiner is specifically asked to address the June 2014 statement from Dr. R.B. asserting that the neck, back and right shoulder conditions are related to service. 

A complete rationale must be given for all opinions and conclusions expressed.
 
3.  After any records requested above are obtained, schedule the Veteran for a new VA examination to determine the current level of severity of his service-connected left ankle disability.  

The examiner should report the ranges of left ankle motion; and the extent of any additional limitation of motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.  

Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.

4.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


